Citation Nr: 1611264	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-40 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective earlier than September 14, 2010 for the grant of service connection for coronary artery disease status post myocardial infarction.

2.  Entitlement to an increased initial rating for coronary artery disease status post myocardial infarction, evaluated as 30 percent disabling from September 14, 2010.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 14, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to March 1971.

This case comes to the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for the Veteran's heart disability and assigned an initial 30 percent rating, effective September 14, 2010.  

In July 2015, the Veteran testified during a hearing before the undersigned that was conducted at the Board's office in Washington, D.C.  A transcript of the hearing is of record.

A TDIU is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for hypertension has been raised by the record in the Veteran's February 2013 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also August 12, 2014 AOJ memorandum to the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); cf. 38 C.F.R. § 3.155 (2015).

The issues of an increased initial rating for coronary artery disease and entitlement to a TDIU prior to September 14, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  On the record at his July 2015 Board hearing, prior to the promulgation of a decision on appeal, the Veteran stated that he wanted to withdraw his appeal with regard to his claim for an effective date earlier than September 14, 2010 for service connection for coronary artery disease status post myocardial infarction.

2.  Since September 14, 2011, the Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the claim for service connection for an effective date earlier than September 14, 2010 for the grant of service connection for coronary artery disease status post myocardial infarction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a TDIU have been met since September 14, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.3, 3.340, 4.16 (2015).

`
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to his claim for an effective date earlier than September 14, 2010 for the grant of service connection for coronary artery disease status post myocardial infarction and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim for an effective date earlier than September 14, 2010 for the grant of service connection for coronary artery disease status post myocardial infarction, and it is are dismissed.

II. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The July 2012 rating decision also granted service connection for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling from September 14, 2011.

Since September 14, 2011, the Veteran has met the minimum percentage requirements for a TDIU.  38 C.F.R. § 4.16(a).  Remaining question is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During his Board hearing, the Veteran testified that he had worked as a painter for 45 years and, for the last 23 years, worked for a housing authority.  See Board hearing transcript at page 8.  His work involved lifting heavy equipment and climbing scaffolding.  Id. at 9.  He was discharged from this job for using up his allocated medical leave, which he used due to fatigue associated with his coronary artery disease.  Id. at 9-10.  The Veteran experienced constant fatigue.  Id. at 12.  He also fell from a two foot scaffold because he was dizzy.  Id. 13.  

The Veteran explained that he had previously lost his supervisory position because he was not allowed to climb a 24 foot ladder.  Id. at 16.  He received disability benefits after his medical leave expired and stopped working June 17th.  Id. at 16-17.

In February 2012, a VA PTSD examiner reported occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms included difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting.

The May 2012 VA examiner reported that the Veteran's heart disability impacted his ability to work.  The examiner stated that the impact of the Veteran's heart condition on his ability to work should be limited to a metabolic equivalent (METs) level suitable for him which appears to be less than 5 if sustained and 7 or less in small increments.  The examiner did not provide examples of the types of jobs the Veteran could perform.

The Veteran has reported that he worked as a painter for 45 years, basically since his discharge from active service, and did not report any other work experience.  According to the April 2014 VA examiner, his heart disability limits him to essentially low energy sedentary occupations.  The Veteran's psychiatric disability causes difficulty in his establishing and maintaining effective work and social relationships and adapting to stressful circumstances (according to the February 2012 VA examiner).  It is difficult to envision gainful non-sheltered employment that would permit such accommodations.  

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Hence, entitlement to TDIU is warranted from September 14, 2011.  38 U.S.C.A. §§ 1155, 5107(b).








ORDER

The appeal for an effective date earlier than September 14, 2010 for service connection for coronary artery disease status post myocardial infarction is dismissed.

Entitlement to a TDIU is granted from September 14, 2011.


REMAND

The most recent VA examination for coronary artery disease was conducted in May 2012.  In his February 2013 notice of disagreement, and during his July 2015 Board hearing, the Veteran testified that his disability had worsened since the May 2012 examination.  Given the evidence of a change in the condition, he is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the RO reviewed VA medical records not currently available to the Board.  The July 2012 rating decision shows that the RO reviewed treatment records from the VA medical center (VAMC) in Asheville, dated from February 1998 to July 2012, and the Durham VAMC, dated from August 2003 to June 2006.  The Board is unable to locate any VA medical record dated prior to September 2009 in the Veteran's electronic file.  

The Veteran also testified that he was originally treated for coronary artery disease in the 1980s and diagnosed with the disorder in approximately 1989 by the chief of cardiology at the Asheville VAMC.  As noted above, there are no medical records in the file dated prior to September 2009 from the Asheville VAMC, or after July 2014.  VA has a duty to obtain the records identified by the Veteran.  38 U.S.C.A. § 5103A(b)-(c) (2015). 


The Veteran reported that he was currently seen every three to four months for his heart disability.  He was scheduled for a 24-hour test on July 21, 2015 and a myocardial perfusion test on July 22, 2015.  VA is required to obtain records of his treatment since July 2014, including his recent cardiac test results.  Id.

At the hearing, the Veteran's representative reported that he was submitting evidence from the housing authority pertaining to the Veteran's discharge from employment with a waiver of initial RO review.  See Board hearing transcript at page 10.  The Board is unable to locate this evidence in the Veteran's file.

Prior to September 14, 2011, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Obtain the evidence reportedly submitted during the July 13, 2015 Board hearing.  If the requested records cannot be obtained, ask the Veteran to resubmit copies of these records.

2. Obtain all medical records from the Asheville VAMC, dated from 1985 to September 2009; the Durham VAMC dated from February 2003 to June 2006; and the Asheville and Durham VAMCs since July 2014.

3. After completing the development above, schedule the Veteran for a VA examination by to evaluate all manifestations of his service-connected coronary artery disease.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The claims folder must be reviewed.

The examiner should specifically describe the frequency of any congestive heart failure, determine the Veteran's current ejection fraction and current METs levels, and note any resulting symptomatology

4. If, after completion of the above, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU prior to September 14, 2011 and during any period when he was not employed, refer the case to VA's Director of Compensation & Pension for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


